DETAILED ACTION
This Office action is in response to the amendment filed on June 29th, 2022.  Claims 1-7 and 9-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a particle beam apparatus comprising: an electromagnet to which each ion beam from a plurality of ion sources having different ion species is capable of being introduced, and from which one of the ion beams is capable of selectively exiting to a device on a downstream side by switching a magnetic field intensity; and a current measuring device into which one of the ion beams introduced into the electromagnet is incident, and which is capable of measuring a beam current of the ion beam, wherein the electromagnet is capable of deflecting the one of the ion beams to be exited to the device on the downstream side toward the device on the downstream side, and is capable of reducing exit of a different type of beam mixed in the ion beam to the device on the downstream side, the different type of beam being different from the one of the ion beams, and one of the ion beams different from the ion beam that is directed to the device on the downstream side is incident into the current measuring device.
The closest prior arts of record are EP 3 020 452 (the ‘452 publication) and US 2020/0330783 (Aoki et al.).  Both disclose a particle beam apparatus comprising: an electromagnet to which each ion beam from a plurality of ion sources having different ion species is capable of being introduced, and from which one of the ion beams is capable of selectively exiting to a device on a downstream side by switching a magnetic field intensity; wherein the electromagnet is capable of deflecting the one of the ion beams to be exited to the device on the downstream side toward the device on the downstream side, and is capable of reducing exit of a different type of beam mixed in the ion beam to the device on the downstream side, the different type of beam being different from the one of the ion beams (see OA dated 3/29/22 for detailed item matching).  However, neither disclose a current measuring device or sending the beam not directed to the device into the current measuring device.  Current measuring devices, for example faraday cups, are commonly uses in particle beam apparatuses, and adding one would be within the skill of a PHOSITA.  However, the placement required for the electromagnet to deflect the other beam there is not compatible with either the ‘452 publication or Aoki et al. because it would interfere with the path of the first beam.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881